In his motion for rehearing appellant challenges the correctness of the original opinion on the ground that the State did not prove that the appellant was intoxicated on a "public" road, or place where people "did then and there resort for the purpose of business.".
The officer testified on cross-examination: "I saw the car about a block and a half before it got to me. I was at the intersection of Carolina and Burkburnett Road, that was between Lincoln and Jefferson, that is where the lumber yard is. That is where the light was. There is a light on the street where the underpass is and also a traffic light. I was near the corner." The proof also shows that the two officers making the arrest were, at the time, directing congested traffic near a fire where a filling station was burning. If a gathering like that described, on the Burkburnett Highway, at the place described, is not sufficient to describe a public place, as alleged in the indictment, we would have to assume a most unusual situation. Such evidence reasonably justifies a finding, on the part of the jury, that it was a public highway as charged. See Neufield v. United States, 118 Federal 2d 375, in which it was said, "A jury is entitled to draw reasonable inferences from the facts proved and to take language at its ordinary meaning."
For a full discussion of the question as raised by the motion see Duncan v. State, No. 24,097, (Page 283 of this volume) this day decided.
We remain of the opinion, therefore, that the evidence was sufficient to support the verdict. The motion for rehearing is overruled.